
	

113 HR 4181 IH: Trauma Relief Access for Urgent Medical Assistance of 2014
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4181
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Mr. Rush introduced the following bill; which was referred to the Committee on Appropriations
		
		A BILL
		To appropriate funds for carrying out certain provisions of the Public Health Service Act relating
			 to emergency care and trauma services.
	
	
		1.Short titleThis Act may be cited as the Trauma Relief Access for Urgent Medical Assistance of 2014.
		2.Funding for emergency care and trauma servicesOut of any money in the Treasury not otherwise appropriated, there are hereby appropriated for each
			 of fiscal years 2014 through 2018 the following sums:
			(1)$24,000,000 for carrying out parts A through C of title XII of the Public Health Service Act (42
			 U.S.C. 300d et seq.; relating to regional systems for emergency care).
			(2)$100,000,000 for carrying out part D of title XII of the Public Health Service Act (42 U.S.C.
			 300d–41 et seq.; relating to trauma care centers).
			(3)$100,000,000 for carrying out part H of title XII of the Public Health Service Act (42 U.S.C.
			 300d–81 et seq.; relating to trauma service availability).
			(4)$20,000,000 for carrying out section 498D of the Public Health Service Act (42 U.S.C. 289g–4;
			 relating to emergency medicine research).
			(5)$30,400,000 for carrying out section 1910 of the Public Health Service Act (42 U.S.C. 300w–9;
			 relating to children’s emergency medical services demonstration grants).
			
